Citation Nr: 1434933	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for left ear high frequency hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to February 1993, with subsequent service in the Texas National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2009 rating decision, the RO granted service connection for right ear hearing loss and tinnitus.  The Veteran challenged the effective date assigned for tinnitus; however, the RO granted an earlier effective date in a December 2009 rating decision.  In addition, the Veteran also filed claims for increased evaluations for these disabilities which were adjudicated by the RO.  Thus, the Board finds that there are no claims related to the right ear or tinnitus in appellate status.

Finally, the Board notes that a hearing was held at the RO before a Decision Review Officer in September 2013; however, a transcript of the proceeding is not of record.  In light of the full grant of the benefits sought on appeal, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the claim.

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including VA treatment records considered by the RO and the July 2014 written appellate brief.  The Veterans Benefits Management System electronic claims file does not contain any documents.


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left ear high frequency hearing loss.  The Veteran was notified of the decision the following month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the March 1993 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.

3.  The Veteran's left ear hearing loss is related to his active service.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the March 1993 rating decision is new and material, and the claim for service connection for left ear high frequency hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  In a March 1993 rating decision, the RO denied the Veteran's claim of service connection for left ear high frequency hearing loss, finding that the disorder existed prior to, and was not aggravated by, service.  The Veteran was notified of this decision, but he did not appeal or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The evidence received since this rating decision includes the Veteran's history of symptoms, as well as a VA examination.  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim - including potentially supportive evidence on the issue of a relationship to active service.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for left ear high frequency hearing loss is reopened.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Veteran has a current diagnosis of left ear hearing loss which meets the requirements of 38 C.F.R. § 3.385.  See, e.g., January 2009 VA examination.  Second, the Veteran contends that his current hearing loss started from exposure to excessive noise during his military service; he has indicated that he has not experienced significant post-service noise exposure.  See, e.g., November 2008 notice of disagreement.  The Veteran's service records show that his military occupation specialty was chaparral crewmember and that he was routinely exposed to hazardous noise.  See, e.g., August 1989 service treatment record.  Thus, the Board acknowledges his competent reports of in-service noise exposure as consistent with the circumstances of this service.  38 U.S.C.A. § 1154.

Third, the dispositive issue is whether there is a relationship between this current disorder and in-service noise exposure.  The Board finds that a nexus to service has been established by a VA examiner's etiological opinion.  

The service treatment records show that the Veteran's ears were normal at service entrance, and he denied a history of relevant symptoms.  The corresponding audiogram revealed puretone thresholds of 20 decibels at 4000 Hertz and 60 decibels at 6000 Hertz in the left ear; the thresholds were similar to those in the right ear (30 decibels and 55 decibels, respectively).  Significantly, the Board notes that during the course of this claim, the 4000 Hertz left ear measurement was routinely interpreted to be 50 Hertz, but the Board reads this measurement as 20 Hertz.  In addition, the Veteran was assigned an E1 physical profile, indicating a high level of fitness in that category.  In-service audiograms show progressive worsening of the left ear thresholds at 4000 Hertz and the Veteran's complaints of hearing difficulty.  The separation examination revealed threshold shifts, including notable shifts of 20 decibels bilaterally at 4000 Hertz, and he was assigned an E2 physical profile, indicating diminished fitness in that category.  

A January 2009 VA examiner noted preexisting bilateral high frequency hearing loss but determined that the right ear hearing loss was due to the Veteran's military service based on the 20-decibel shift at the 4000 Hertz threshold between enlistment and discharge.  The examiner determined that the left ear was not affected; this determination, however, was based on an erroneous reading at 4000 Hertz.  Importantly, the VA examiner determined that the 20 decibel threshold shift in the right ear at 4000 Hertz was the medical basis for a link between the in-service noise exposure and the current disorder.  The Board finds that this rationale is equally applicable to the left ear, viewing the actual in-service measurements for the left ear at 4000 Hertz, as discussed above; it is further supported by the physical profile changed from E1 at entrance to E2 at separation.

Thus, the Board concludes that service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened.

Entitlement to service connection for left ear hearing loss is granted.



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


